UNITED STATES DISTRICT COURT                                                 1/27/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JAMES LASTRA,                                                  :   16-cv-3088 (JGK) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order addresses the matters raised by Plaintiff in his January 23, 2020 email

and Defendant’s response. (Dkt. 184.) Both parties have indicated that they favor having

a settlement conference prior to expending resources on certain additional discovery,

which currently is set to close by March 16, 2020. As both parties have observed, the

earliest dates the Court has available for a settlement conference are in March.

Accordingly:

        1.        All remaining deadlines are extended an additional 30 days, with discovery

to be completed by April 15, 2020.

        2.       A settlement conference will be held on March 11, 2020 in Courtroom 18D,

United States Courthouse, 500 Pearl Street, New York, NY at which Plaintiff must appear,

and defense counsel must have, or bring someone who has, full authority to settle the

matter without being limited by a ceiling set by someone else.

        3.       The discovery issues raised by Plaintiff are premature for the Court to

address. The parties shall meet and confer regarding those issues. If issues remain after

doing so, the parties may raise them with the Court.
                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: January 27, 2020
       New York, New York

Copies transmitted to all counsel of record and mailed to:
      James Lastra
      2241 Lafayette Avenue
      Bronx, New York 10473
